Citation Nr: 0943772	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-16  696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an initial disability evaluation greater than 
30 percent for a right wrist disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel

INTRODUCTION

The Veteran had active service from October 2000 to June 
2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

The Veteran appeared and provided testimony before the 
undersigned Veterans Law Judge (VLJ) in August 2007.  A 
transcript of the hearing has been associated with the claims 
file.

This matter was remanded in September 2007 for additional 
development, which has been completed.


FINDINGS OF FACT

1.  The Veteran does not have unfavorable ankylosis of the 
right wrist.

2.  The Director of Compensation and Pension Service found no 
unusual or exceptional circumstances warranting an 
extraschedular evaluation.


CONCLUSION OF LAW

The criteria for an initial rating greater than 30 percent 
for a service connected right wrist disability on a schedular 
or extraschedular basis has not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.321(b)(1), 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5214 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).  When reasonable doubt arises as to the 
degree of disability, such doubt will be resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21 (2009).  Therefore, the Board has considered 
the potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the Veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

In addition, where an award of service connection for a 
disability has been granted and the assignment of an initial 
evaluation for that disability is disputed, separate 
evaluations may be assigned for separate periods based on the 
facts found.  In other words, evaluations may be "staged."  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
case, the issues being considered here stem from an initial 
grant of service connection and the assignment of an initial 
evaluation for the Veteran's disability.

The Veteran seeks a rating greater than 30 percent for his 
right wrist disability, rated by the RO under Diagnostic Code 
(DC) 5214.  38 C.F.R. § 4.71a (2009).  Under DC 5214, 40 
percent disability evaluation is contemplated for ankylosis 
of the major wrist in any other position, except favorable.  
A 50 percent rating is assigned for ankylosis of the major 
wrist when ankylosis is unfavorable, in any degree of palmar 
flexion, or with ulnar or radial deviation.  38 U.S.C.A. § 
4.71a.

In September 2007, the Board found that the evidence of 
record did not reflect an overall disability picture for the 
right wrist warranting a disability rating greater than 30 
percent under DC 5214, as there was no evidence of ankylosis 
of the right wrist.  38 C.F.R. § 4.71a.  The Board remanded 
the claim for consideration of an extraschedular rating.

Since the September 2009 remand, the Board has received the 
report from the Director of Compensation and Pension Service 
(Director), dated September 2009.  In the report, the 
Director stated that the November 2003 VA examination showed 
reports of chronic, daily pain of the right wrist with flare-
ups of pain.  The Veteran described pain as varying between 3 
to 8 out of 10 in severity and stated that twisting and 
torquing type of activities, such as lifting or writing, 
exacerbated the pain if performed more than five minutes.  
The Veteran said that he could not continue working at his 
employment with VFOCS because of the requirement to perform 
torquing activities.  The Veteran reported finding employment 
in retail sales and was handling the job fine as it required 
no torquing or lifting activities.  He also reported being 
unable to participate in sports or play guitar due to the 
right wrist disability.

The Director reported that the VA outpatient treatment 
records from May 2005 showed that the Veteran complained of 
wrist pain with all activities.  The Veteran stated that he 
was unable to do heavy lifting due to pain, and the physician 
found tenderness in the wrist.

The Director also summarized the January 2007 VA examination.  
During the exam, the Veteran complained of constant pain, 
which is worsened with prolonged writing.  He stated that he 
was in school at the time and had to do significant writing.  
He reported pain between 3 and 6 of 10 in intensity.  The 
wrist was also said to be weak and occasionally stiff.  It 
was reported to affect activities of daily living due to pain 
and required the intermittent use of a wrist brace.

The Director noted range of motion test results and that 
repetitive motion did not result in additional pain, 
weakness, fatigue, or lack of endurance.  Palpation caused 
complaint of tenderness.  No ankylosis was shown, nor was 
edema, effusion, instability, weakness, abnormal movement, or 
guarding of movement.

The Director also noted the Veteran's testimony before the 
Board and his complaint that he recently left his 
construction job due to wrist pain, which worsened when 
trying to carry objects weighing more than 5 pounds.  The 
Veteran also testified that he was unable to perform jobs at 
a garage or in retail because of wrist pain and weakness.  He 
described his right ring and small fingers as being 
"curled."

Extraschedular evaluations are assigned in cases where an 
exceptional or unusual disability picture is presented with 
such related factors as marked interference with employment 
or frequent periods of hospitalization that renders 
application of regular rating schedular standards 
impractical.  38 C.F.R. § 3.321(b)(1).

The Director found no unusual or exceptional disability 
pattern that would render application of the regular rating 
criteria as impractical.  See Thun V. Peake, 22 Vet.App. 111 
(2008).  The Director found that the evidentiary record 
clearly demonstrates a significant disability of the right 
wrist that is manifested by marked loss of motion and 
constant pain.  However, he stated that such symptomatology 
and its corresponding economic impairment are contemplated by 
the regular rating criteria and applicable regulations.  See  
38 C.F.R. §§ 4.40, 4.45, 4.71a; DC 5214.

The Director stated that a review of the record shows that 
the occupational limitations claimed by the Veteran due to 
the right wrist disability are consistent with the expected 
impairment attributable to a 30 percent evaluation for a 
right wrist disability.  The Director accordingly found that 
there is no unusual or exceptional disability picture shown, 
therefore the Director has denied entitlement to an extra-
schedular evaluation for the Veteran's service connected 
right wrist disability under the provisions of 38 C.F.R. 
§ 3.321(b)(1).

Based on a review of the record, as cited above, the Board 
must concur with this finding.  That the Veteran has problems 
finding employment due to a 30 percent disability evaluation 
is not in dispute.  A 30 percent disability evaluation, by 
definition, would cause the Veteran impairment in employment.  
The critical question is whether a rating in excess of 30 
percent for the right wrist disability is warranted on an 
extraschedular basis.  The Board finds that, for reason cited 
above, it is not. 

The Board finds that a rating in excess of 30 percent for the 
right wrist disability is not warranted on an extraschedular 
basis.  Regarding the schedular criteria, as the evidence 
fails to show ankylosis of the wrist, an increased rating is 
not warranted under DC 5214.  As the schedular criteria for 
an increased rating is not met, and as the Director has 
denied entitlement to an extraschedular evaluation, the Board 
finds that the Veteran's request for an initial rating 
greater than 30 percent for his right wrist disability is 
denied.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction, or regional office 
(RO).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court of Appeals for Veterans Claims held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA outpatient 
treatment records.  The Veteran was provided an opportunity 
to set forth his contentions during the hearing before the 
undersigned Veterans Law Judge.  The Veteran was afforded VA 
medical examinations in January 2007 and November 2003.  An 
opinion from the Director of Compensation and Pension Service 
was obtained in September 2009.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

ORDER

Entitlement to an initial rating greater than 30 percent on a 
schedular and extraschedular basis is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


